Order filed February 28, 2020




                                      In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-20-00045-CV
                                    __________

      HOUSING AUTHORITY OF THE CITY OF STANTON,
                      Appellant
                              V.
                 MIRANDA ALEXIS BERMEA, Appellee

                        On Appeal from the County Court
                             Martin County, Texas
                           Trial Court Cause No. 784


                                     ORDER
      On December 11, 2019, the trial court signed the judgment from which
Appellant, the Housing Authority of the City of Stanton, attempts to appeal. The
notice of appeal was due on Friday, January 10, 2020. See TEX. R. APP. P. 26.1. The
file stamp from the trial court clerk indicates that the notice of appeal was filed on
January 14, 2020—four days late. On February 14, 2020, when the appeal was
docketed in this court, we notified Appellant that the notice of appeal appeared to be
untimely, and we requested a response from Appellant.
      When a notice of appeal in a civil case is filed within the fifteen-day extension
period permitted by the rules, we imply a motion for extension. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (holding that a motion for extension of
time is necessarily implied when an appellant, in good faith, files an appeal during
the fifteen-day window); see also TEX. R. APP. P. 26.3. Pursuant to Verburgt,
Appellant must still provide this court with a reasonable explanation for its failure
to timely file the notice of appeal. 959 S.W.2d at 617; see TEX. R. APP. P. 10.5(b).
        Appellant filed a response to this court’s letter regarding the untimeliness of
its notice of appeal. In the response, Appellant asserted that it timely submitted the
notice of appeal on January 10, 2020, at 3:43 p.m. by submission to the trial court
clerk via e-mail. Appellant did not indicate that the notice of appeal was e-filed but,
rather, that it was e-mailed. The Texas Rules of Civil Procedure and the Texas Rules
of Appellate Procedure mandate that documents filed electronically be filed
“through the electronic filing manager established by the Office of Court
Administration and an electronic filing service provider certified by the Office of
Court Administration.” TEX. R. CIV. P. 21(f)(3); TEX. R. APP. P. 9.2(c)(2). Although
the rules do not provide for electronic filing in the clerk’s office via e-mail, we
liberally construe Appellant’s explanation as an indication that the failure to timely
file the notice of appeal was the result of a mistake on the part of Appellant’s counsel.
See Houser v. McElveen, 243 S.W.3d 646, 646–47 (Tex. 2008); Verburgt, 959
S.W.2d at 616–17. Therefore, we conclude that this appeal may proceed pursuant
to the implied motion for extension.


                                                                   PER CURIAM
February 28, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2